DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per independent claim 1, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique method of passing a plurality of pads of a base portion of said conductive housing through slits of said seal, said plurality of pads of said base portion of said conductive housing contacting said metallic device; and a second EMI path from said metallic braided shield to said metallic clamp and to said conductive housing; and thereafter, conducting said EMI from said conductive housing and through said pads of said base portion of said conductive housing and ultimately, to said metallic device resulting in EMI protection of said connector assembly by grounding said EMI, and in combination with all other elements of claim 1.
Per independent claim 15, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique method of passing a plurality of pads of a base portion of said conductive housing through slits of said seal, said plurality of pads of said base portion of said conductive housing contacting said metallic device; and a second EMI path from said metallic braided shield to said metallic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 dated 5/14/2020. The references cited are pertinent to the present application in that they teach various methods of EMI grounding in electrical connections as well using shielding to conduct EMI to a conductive housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833